Avraham v Avraham (2017 NY Slip Op 08254)





Avraham v Avraham


2017 NY Slip Op 08254


Decided on November 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2015-11927
 (Index No. 52024/12)

[*1]Eliezer Avraham, appellant, 
vOrit Avraham, respondent.


Plaine & Katz, LLP, Kew Gardens, NY (Joshua R. Katz of counsel), for appellant.
Cindy J. Mendelson (Diamond and Diamond LLC, Brooklyn, NY [Stuart Diamond], of counsel), for respondent.

DECISION & ORDER
Appeal by the plaintiff from a judgment of divorce of the Supreme Court, Kings County (Eric I. Prus, J.), dated October 20, 2015.
ORDERED that the appeal is dismissed, with costs.
"It is the obligation of the appellant to assemble a proper record on appeal" (Deutsche Bank Natl. Trust Co. v Hounnou, 147 AD3d 814, 814 [internal quotation marks omitted]; see Ciafone v Jobs for NY, Inc., 151 AD3d 692; Blaylock v State of New York, 118 AD3d 836, 836). "An appellant's record on appeal must contain all of the relevant papers before the Supreme Court" (Gaffney v Gaffney, 29 AD3d 857, 857; see CPLR 5526). "Appeals that are not based upon complete and proper records must be dismissed" (Garnerville Holding Co. v IMC Mgt., 299 AD2d 450, 450; see Ciafone v Jobs for NY, Inc., 151 AD3d at 692; Ghatani v AGH Realty, LLC, 136 AD3d 744). Since the record compiled by the appellant on this appeal is incomplete, the appeal must be dismissed (see Ghatani v AGH Realty, LLC, 136 AD3d at 744).
RIVERA, J.P., HALL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court